DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The request filed on 10/09/2020 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, line 3, has a period (.) and then the claim seemingly continues to line 5, therefore the scope is unclear.  Please clarify.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer (US 20020088562).
Note that these claims are merely being interpreted with the broadest reasonable interpretation as claimed - as recited at least claim 1 can be interpreted in a few ways such that the prior art reads on the scope recited when reading it in light of the broadest reasonable interpretation:


A braking device (as depicted in Fig.’s 10-12 for example) for [intended use] braking movement of a cord (such as 18), comprising a sandwiching object (as depicted in Fig. 11, note that the sandwiching object can include the bottom rail 12 too) to [intended use] allow the cord to be sandwiched (as seen in fig. 11, the cord 18 is sandwiched), wherein the sandwiching object is configured to [function language/intended use] change a sandwiched state (as seen between fig.’s 10 and 12 for example) so that the sandwiching object sandwiches the cord and brakes the movement of the cord while allowing the movement of the cord when the cord and the sandwiching object move relatively in one direction (“move relatively in” is interpreted as ‘move in a relative manner’ -- 1) note that the recitation “the cord and the sandwiching object move relatively in one direction” does not require they move relative to each other as claimed, for example, the cord and the sandwiching object move relatively in one direction when being pulled downward away from the top rail because they both move relatively in one direction with respect to the top rail, the “one direction” being downward with respect to the top rail [this being one non-limiting example] - 2) also as another alternative interpretation, as the roller 92 or 94 rotates due to friction from the cord 18 moving, they move relative to each other in one direction) and [note that the following language is still within the “configured to” language provided above such that it is merely functional use language] the sandwiching object releases the cord in a non-bent state (as when the cord and the sandwiching object move relatively in another direction (the “another direction” interpreted as upward toward the top rail to allow the cord 18 to wind back - further note the sandwiching object is “configured to” perform this function of ‘releasing’ as required by the claim). Again, the claim as recited is broad and is being interpreted as claimed with the broadest reasonable interpretation as required by the MPEP.  
Regarding claim 2, 
The braking device of Claim 1, further comprising a resistance provider (such as spring 98 or the roller 94) configured to [functional use], when the cord moves relatively in the one direction (downwards relative to the top rail), generate resistance in association with movement of the cord (such as frictional resistance).   Again, this is merely being interpreted with the broadest reasonable interpretation as claimed.  Also note that this is not being interpreted as invoking the ‘means for’ clause since neither ‘means’ or ‘for’ is being claimed.  If the applicant intends to invoke 112f, please reply accordingly.
Regarding claim 3, 
The braking device of Claim 1, wherein the sandwiching object comprises: a roller (94; fig. 10) disposed in a position in which the roller can [intended use] contact the cord (as depicted in Fig.'s 10 and 11) and configured to be movable [intended use] in a predetermined range (as seen between fig.’s 10 and 12); and a sandwiching member (such as 92; see fig. 10) disposed so that the cord is sandwiched between the sandwiching member and the roller (as depicted in Fig.'s 10 and 11), and the roller is configured to move [functional/intended use] to a first position when the cord and the roller move relatively in the one direction (the first position being fig. 10) and to move to a second position (as seen in fig. 12) when the cord and the roller move relatively in the other direction (such as upward direction, it can perform this function as claimed).  
Regarding claim 4, 
The braking device of Claim 3, wherein the roller is configured to be always kept in contact with the cord between the first position and the second position (if a user only slightly released the button, it is still “configured to” perform this function as claimed).  
Regarding claim 5, 
The braking device of Claim 3, wherein the roller comprises an energizer (such as spring 98) configured to [intended use] energize the roller so that the roller moves in a direction in which the roller contacts the cord (it performs this function as claimed). the roller continuously transmits rotation to the resistance provider even if the roller moves from the first position to the second position.  
Regarding claim 6, 
The braking device of any one of Claim 3, wherein the cord is sandwiched between the roller and the sandwiching member when the roller is located in the first position, and the cord is released in a non-bent state when the roller is located in the second position (as seen between fig.’s 10-12).
Regarding claim 8, 
The braking device of Claim 6, wherein the roller is configured to move [functional/intended use] so that friction acting between the roller and the cord when the roller is located in the second position becomes smaller than friction acting between the roller and the cord when the roller is located in the first position (it can perform this function as claimed).  
Regarding claim 15, 
A shielding device (as depicted in Fig. 1 for example) comprising: the braking device of Claim 1 (see fig.’s 10-12 and claim 1 above); and a sunlight shielding member suspended so as to be able to be raised and lowered in accordance with movement of the cord (as depicted in Fig. 1).  
Regarding claim 16, 
A braking device for braking movement of a cord, comprising: a movement converter (such as but not limited to the bottom rail 12 and its parts therein) configured to allow [intended use] the cord to be sandwiched (it allows this function to be performs such as depicted in Fig.'s 10 and 11 for example), wherein the sandwiching object (such as 94 for example) is configured to [intended use] move along a moving direction of the cord (such as the direction the cord 18 moves from fig. 12 spaced from so as to approach the cord and brakes the movement of the cord while allowing the movement of the cord (it performs this function via friction in fig 10 for example).
Allowable Subject Matter
Claims 9-11 and 14 are allowed.
Conclusion
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/DANIEL P CAHN/Primary Examiner, Art Unit 3634